DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12, 14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doerr et al., hereafter Doerr, US Patent Publication No. 2020/0284540.
Regarding claim 1, Doerr discloses a firearm silencer (title, for example) comprising: an elongated body (14 and 18) defining an interior space and having a rear end (60) with a mounting facility (66), and a forward end defining an exit aperture (40); the elongated body defining a plurality of baffle receptacles (44) in the interior space; a first set of baffles (16) received in some of the baffle receptacles (figure 2 for example); at least a second set of baffles 
Regarding claim 2, Doerr further discloses including both sets of baffles in the baffle receptacles (the sets of baffles disclosed by Doerr are received in the same receptacles 44 and therefore both sets of baffles are able to be included in the baffle receptacles either separately, which broadly meets the claim limitation, or potentially at the same time if the caliber of the bullet is less than the caliber of the smallest baffle).

 Regarding claim 4, Doerr further discloses all the baffles of only one of the first and second sets spaced apart over a majority of the length of the elongated body (shown in figure 2, the baffles are spaced apart along the length of the body).  
Regarding claim 7, Doerr further discloses the baffle receptacles are defined as transverse slots in the elongated body (shown in figure 2).  
Regarding claim 8, Doerr further discloses the elongated body includes an inner element (14) defining the baffle receptacles, and an outer sleeve (20) encompassing the inner element.  
Regarding claim 9, Doerr further discloses at least five baffles in each set (figure 2 shows 6 baffles and Doerr discloses at least two sets in [0030] depending on caliber)
Regarding claim 11, Doerr discloses a firearm silencer comprising: an elongated body (14 and 18) defining an interior space and having a rear end (60) with a mounting facility (66), and a forward end defining an exit aperture (40); the elongated body defining a first plurality of baffle receptacles (the first three or four baffle receptacles 44) in the interior space; a plurality of baffles (the first three or four baffles 16) securely received in the first plurality of baffle receptacles; the body defining a second plurality of baffle receptacles (the second two to three baffle receptacles) in the interior space; the second plurality of baffle receptacles each configured to securely receive at most half of the baffles (second two or three slots have at most half of the baffles) with a remainder of baffles removed from the elongated body 
Regarding claim 12, Doerr further discloses the second plurality of baffle receptacles are in a spaced-apart arrangement along a majority of the length of the elongated body (shown in figure 2).  
Regarding claim 14, Doerr further discloses each of the second plurality of baffle receptacles is configured to closely receive only a single baffle (figure 2).
Regarding claim 16, Doerr further discloses the baffle receptacles are defined as transverse slots in the elongated body (figure 2)
Regarding claim 17, Doerr further discloses the elongated body includes an inner element (14) defining the baffle receptacles, and an outer sleeve (20) encompassing the inner element.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerr in view of Gawencki, US Patent Publication No. 2015/0267987.
Regarding claims 5 and 13, Doerr discloses the claimed invention and specifically discloses a first and second set of baffles but does not specifically disclose the sets of baffles installed in the receptacles at the same time. Nonetheless, patent drawings are not drawn to scale and therefore, Doerr does not specifically preclude installation of more than one baffle in a receptacle depending on the specific baffle. Furthermore, Gawencki teaches a first and second baffle element being nested and installed together to form a first baffle stage in [0013] for example.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the receptacles and baffles of Doerr to allow for single or double baffle arrangements depending on the intent of the suppressor to reduce noise or flash while potentially sacrificing some performance of the firearm since Gawencki teaches it is known in the art to provide baffles in single or stacked configuration. Providing a stack of baffles would have been obvious to try with expected results.
Regarding claim 6, Doerr as modified by Gawencki further discloses the baffle receptacles are configured to receive a single baffle (shown in figure 2 of Doerr)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerr. 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Since Doerr discloses replaceable and interchangeable baffles, it would have been obvious to have as many reasonable configurations as possible to support multiple calibers.
Allowable Subject Matter
	Claim 15 is objected to as being dependent upon a rejected base claim, but appears to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner spoke with Bennet Langlotz via telephone to discuss potential allowable claim language. The allowable claim language discussed is detailed here. 
	The Examiner proposes amending claim 1 to incorporate the limitations of claim 5 with modifications to the limitations of claim 5 which would read as follows: “wherein at least some of the baffle receptacles are configured to closely receive a stack of a plurality of baffles, wherein the stack of baffles includes at least one first baffle and at least one second baffle.”
and claim 14 in order to place claim 11 in condition for allowance.



Conclusion
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641